DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 7/5/2022, is acknowledged. Claim 1 is amended. Claim 20 remains withdrawn. Claims 1 – 5, 11 – 12, 14, and 19 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 11 – 12, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 14, the claims each recite “the notch toughness of the metallic glass as measured in an unfluxed state is at least 96 MPa m1/2.” Applicant has alleged that Figs. 2, 5, 8, 11, and 14 show a notch toughness of unfluxed metallic glasses of at least 96 MPa m1/2. However, the Examiner notes that in the instant specification, Figs. 2, 5, 8, 11, and 14 make no reference to the processing method taken to obtain the metallic glasses pictured (see Instant Application: [0055], [0058], [0061], [0064], and [0067]). Even further, the only explicit reference to fluxing in the instant specification is at [0048]-[0049] and [00111], where it is disclosed that in embodiments of the method to form an article of a metallic glass, the molten alloy is fluxed with a reducing agent, such as boron oxide, prior to the quenching. Thus, the instant specification does not provide express support for the claimed limitation that the notch toughness in an unfluxed state is 96 MPa m1/2 or greater, and if anything, may provide implicit support for the notch toughness readings illustrated in the aforementioned figures being in the fluxed state. The instant specification has no discussion at all regarding the surprisingly high notch toughness of metallic glasses specifically in the unfluxed state, which is an alleged advantage Applicant has argued distinguishes over the prior art of record. Regarding the cited figures, one of ordinary skill, upon reading the specification, would be left to guess as to whether the molten alloys used to form the metallic glasses of the cited figures had been fluxed with a reducing agent or not.
Claims 2 – 5, 11 – 12, and 19 are rejected for their dependence on independent claim 1.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 1 – 5, 11 – 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0159240 (“Na”; of record).
Regarding claim 1, Na teaches a metallic glass ([0006], L 3) formed of an alloy represented by the following formula:
X100-a-bYaZb
Wherein X is Ni, Fe, Co, Pd, Pt, Au, Cu or combinations thereof, Y is Cr, Mo, Mn, Nb, Ta, Ni, Cu, Co, Fe, Pd, Pt, Ag or combinations thereof, Z is P, B, Si, Ge, C or combinations thereof, a is between 2 and 45 at%, and b is between 15 and 25 at% ([0028]-[0034]). 
The Examiner asserts that the alloy compositions covered by the formula taught by Na encompass the alloy compositions covered by the formula of the instant claim; Ni corresponds to X, Cr and Nb correspond to Y, and P, Si, and B correspond to Z.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed formula fall within the compositional ranges derived from the formula taught by Na.
Na does not explicitly teach the critical rod diameter of alloys having a composition following the aforementioned formula or notch toughness of the metallic glass. The Examiner respectfully notes that the critical rod diameter of the alloy is not necessarily a quality of the metallic glass, as the alloy is the starting material from which the metallic glass is formed. Thus, it is not required under the broadest reasonable interpretation of the claim language, as the alloy is not the product that is being claimed. 
Further, Na teaches a method for manufacturing the alloy that is the same as is disclosed in the instant specification, and also teaches that the fluxing step incorporated in the method of production improves both a toughness (notch toughness) and glass-forming ability (critical rod diameter) ([0002]).
Na teaches that alloy ingots are prepared by inductive melting in a quartz tube sealed under a partial atmosphere of argon ([0103]). Then, Na teaches that the alloy ingots are fluxed by re-melting while in contact with boron oxide in a quartz tube under one atmosphere of argon, allowing the two melts to interact for 15 minutes at about 1200°C, and subsequently quenching in a bath of room temperature water ([0105]). Then, Na teaches that the metallic glass is produced from the fluxed ingot by inductively heating the feedstock to 1350°C and back to 1300°C under an inert atmosphere ([0107], L 8-14), thereafter being rapidly cooled in a mold to produce an amorphous rod ([0107], L 18-20).
The instant specification discloses a method for producing alloy ingots by first re-melting ingots in a quartz tube under inert atmosphere, bringing the melt in contact with a molten reducing agent such as boron oxide, allowing the melts to interact for about 1000 seconds (16.67 minutes) at about 1200°C, and subsequently water quenching (Instant Application: [00111]). Then metallic glass is produced from the fluxed ingot by re-melting in quartz tubes in a furnace at 1350°C under high purity argon and rapidly quenching in a room-temperature water bath, or alternatively, injecting or pouring the molten alloy into a metal mold (Instant Application: [00110]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metallic glass taught by Na would possess both a critical rod diameter and a notch toughness as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition and processing method as that of the instant claim and instant specification.
Additionally, it is noted that Na teaches example alloys having notch toughness values which overlap the claimed range of at least 96 MPa m1/2 (see Figs. 1 and 5, Table 1).
Further, with respect to the notch toughness being a notch toughness as measured in an unfluxed state, the claim limitation “as measured in an unfluxed state” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Specifically, it is noted that the processing required in order to attain the aforementioned notch toughness property is irrelevant to the scope of the claimed subject matter. What is claimed is a product (a metallic glass). Any prior art product which satisfies all structural limitations imposed by the claim sets forth a prima facie case of obviousness. Limitations with respect to the method by which the product is formed only carry weight insofar as they further limit the product structurally. In this case, stipulating that a property is measured in an “unfluxed state” does not further limit the structure of the product in any way. The Examiner notes that such a limitation may be considered under two different lenses. In the case that the “unfluxed state” is the final product, such a limitation expressly limits the processing steps permissible to attain the claimed metallic glass, by not allowing for a fluxing step. Alternatively, in the case that the “unfluxed state” is an intermediate form of the product, such a limitation concerns the features of an intermediate product, and does not have any particular relevance to the features of the actual claimed product. In both cases, the limitation is considered to be product-by-process.
Regarding claim 2, as discussed in the rejection of independent claim 1, the Examiner asserts that the compositions covered by the formula taught by Na encompass the compositions covered by the formula of the instant claim; Ni corresponds to X, Cr and Nb correspond to Y, and P, Si, and B correspond to Z. As claim 2 only narrows the compositional range of Cr by modifying coefficient “w”, Na continues to encompass the claimed composition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed formula fall within the compositional ranges derived from the formula taught by Na.
Regarding claim 3, as discussed in the rejection of independent claim 1, the Examiner asserts that the compositions covered by the formula taught by Na encompass the compositions covered by the formula of the instant claim; Ni corresponds to X, Cr and Nb correspond to Y, and P, Si, and B correspond to Z. As claim 3 only narrows the compositional range of Nb by modifying coefficient “x”, Na continues to encompass the claimed composition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed formula fall within the compositional ranges derived from the formula taught by Na.
Regarding claim 4, as discussed in the rejection of independent claim 1, the Examiner asserts that the compositions covered by the formula taught by Na encompass the compositions covered by the formula of the instant claim; Ni corresponds to X, Cr and Nb correspond to Y, and P, Si, and B correspond to Z. As claim 4 only modifies the compositional range of B by modifying coefficient “z”, Na continues to encompass the claimed composition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed formula fall within the compositional ranges derived from the formula taught by Na.
Regarding claim 5, as discussed in the rejection of independent claim 1, the Examiner asserts that the compositions covered by the formula taught by Na encompass the compositions covered by the formula of the instant claim; Ni corresponds to X, Cr and Nb correspond to Y, and P, Si, and B correspond to Z. As claim 5 only narrows the compositional range of (P1-a-Sia) by modifying coefficient “y”, Na continues to encompass the claimed composition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed formula fall within the compositional ranges derived from the formula taught by Na.
Regarding claim 11, as discussed in the rejection of independent claim 1, the Examiner asserts that the compositions covered by the formula taught by Na encompass the compositions covered by the formula of the instant claim; Ni corresponds to X, Cr and Nb correspond to Y, and P, Si, and B correspond to Z. As claim 11 only narrows the compositional range of B by setting a maximum of 3.8 at%, Na continues to encompass the claimed composition.
Na does not explicitly teach the notch toughness of the metallic glass. 
Further, Na teaches a method for manufacturing the metallic glass that is the same as is disclosed in the instant specification, and also teaches that the fluxing step incorporated in the method of production improves toughness (notch toughness) ([0002]).
Na teaches that alloy ingots are prepared by inductive melting in a quartz tube sealed under a partial atmosphere of argon ([0103]). Then, Na teaches that the alloy ingots are fluxed by re-melting while in contact with boron oxide in a quartz tube under one atmosphere of argon, allowing the two melts to interact for 15 minutes at about 1200°C, and subsequently quenching in a bath of room temperature water ([0105]). Then, Na teaches that the metallic glass is produced from the fluxed ingot by inductively heating the feedstock to 1350°C and back to 1300°C under an inert atmosphere ([0107], L 8-14), thereafter being rapidly cooled in a mold to produce an amorphous rod ([0107], L 18-20).
The instant specification discloses a method for producing alloy ingots by first re-melting ingots in a quartz tube under inert atmosphere, bringing the melt in contact with a molten reducing agent such as boron oxide, allowing the melts to interact for about 1000 seconds (16.67 minutes) at about 1200°C, and subsequently water quenching (Instant Application: [00111]). Then metallic glass is produced from the fluxed ingot by re-melting in quartz tubes in a furnace at 1350°C under high purity argon and rapidly quenching in a room-temperature water bath, or alternatively, injecting or pouring the molten alloy into a metal mold (Instant Application: [00110]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metallic glass taught by Na would possess both a critical rod diameter and a notch toughness as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition and processing method as that of the instant claim and instant specification.
Regarding claim 12, it is noted that the instant specification includes elements such as phosphorus in their definition of metalloids (Instant Application: [0096], L 2-3). Applying this definition to the formula taught by Na, X100-a-bYaZb, wherein X is Ni, Fe, Co, Pd, Pt, Au, Cu or combinations thereof, Y is Cr, Mo, Mn, Nb, Ta, Ni, Cu, Co, Fe, Pd, Pt, Ag or combinations thereof, Z is P, B, Si, Ge, C or combinations thereof, a is between 2 and 45 at%, and b is between 15 and 25 at% ([0028]-[0034]). The Examiner asserts that Z and accompanying coefficient “b” are an appropriate measurement of the metalloid content of the composition. As the elements grouped in Z are present in an amount of 15-25 at%, Na encompasses the claimed range of metalloids.
Na does not explicitly teach the notch toughness of the metallic glass. 
Further, Na teaches a method for manufacturing the metallic glass that is the same as is disclosed in the instant specification, and also teaches that the fluxing step incorporated in the method of production improves toughness (notch toughness) ([0002]).
Na teaches that alloy ingots are prepared by inductive melting in a quartz tube sealed under a partial atmosphere of argon ([0103]). Then, Na teaches that the alloy ingots are fluxed by re-melting while in contact with boron oxide in a quartz tube under one atmosphere of argon, allowing the two melts to interact for 15 minutes at about 1200°C, and subsequently quenching in a bath of room temperature water ([0105]). Then, Na teaches that the metallic glass is produced from the fluxed ingot by inductively heating the feedstock to 1350°C and back to 1300°C under an inert atmosphere ([0107], L 8-14), thereafter being rapidly cooled in a mold to produce an amorphous rod ([0107], L 18-20).
The instant specification discloses a method for producing alloy ingots by first re-melting ingots in a quartz tube under inert atmosphere, bringing the melt in contact with a molten reducing agent such as boron oxide, allowing the melts to interact for about 1000 seconds (16.67 minutes) at about 1200°C, and subsequently water quenching (Instant Application: [00111]). Then metallic glass is produced from the fluxed ingot by re-melting in quartz tubes in a furnace at 1350°C under high purity argon and rapidly quenching in a room-temperature water bath, or alternatively, injecting or pouring the molten alloy into a metal mold (Instant Application: [00110]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metallic glass taught by Na would possess both a critical rod diameter and a notch toughness as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition and processing method as that of the instant claim and instant specification.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional range of metalloids of the instant claim falls within the compositional range of metalloids derived from the formula taught by Na.
Regarding claim 19, as discussed in the rejection of independent claim 1, the Examiner asserts that the compositions covered by the formula taught by Na encompass the compositions covered by the formula of the instant claim; Ni corresponds to X, Cr and Nb correspond to Y, and P, Si, and B correspond to Z. As claim 19 only specifies a list of metallic glass compositions which span across the composition covered by the formula claimed in independent claim 1, Na continues to encompass the claimed composition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed group of metallic glass compositions fall within the compositional ranges derived from the formula taught by Na.

Regarding claim 14, Na teaches an alloy capable of forming a metallic glass ([0006], L 2) represented by the following formula:
X100-a-bYaZb
Wherein X is Ni, Fe, Co, Pd, Pt, Au, Cu or combinations thereof, Y is Cr, Mo, Mn, Nb, Ta, Ni, Cu, Co, Fe, Pd, Pt, Ag or combinations thereof, Z is P, B, Si, Ge, C or combinations thereof, a is between 2 and 45 at%, and b is between 15 and 25 at% ([0028]-[0034]). 
The Examiner asserts that the alloy compositions covered by the formula taught by Na encompass the claimed alloy composition of the instant claim; Ni corresponds to X, Cr and Nb correspond to Y, and P, Si, and B correspond to Z. Further, Na does not require the presence of any alloying elements which are not permitted according to the closed composition of the instant claim, and as such satisfies the closed composition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed formula fall within the compositional ranges derived from the formula taught by Na.
Na does not explicitly teach the critical rod diameter of alloys having a composition as claimed or notch toughness of the metallic glass. The Examiner respectfully notes that the critical rod diameter of the alloy is not necessarily a quality of the metallic glass, as the alloy is the starting material from which the metallic glass is formed. Thus, it is not required under the broadest reasonable interpretation of the claim language, as the alloy is not the product that is being claimed. 
However, Na teaches a method for manufacturing the alloy that is the same as is disclosed in the instant specification, and also teaches that the fluxing step incorporated in the method of production improves both a toughness (notch toughness) and glass-forming ability (critical rod diameter) ([0002]).
Na teaches that alloy ingots are prepared by inductive melting in a quartz tube sealed under a partial atmosphere of argon ([0103]). Then, Na teaches that the alloy ingots are fluxed by re-melting while in contact with boron oxide in a quartz tube under one atmosphere of argon, allowing the two melts to interact for 15 minutes at about 1200°C, and subsequently quenching in a bath of room temperature water ([0105]). Then, Na teaches that the metallic glass is produced from the fluxed ingot by inductively heating the feedstock to 1350°C and back to 1300°C under an inert atmosphere ([0107], L 8-14), thereafter being rapidly cooled in a mold to produce an amorphous rod ([0107], L 18-20).
The instant specification discloses a method for producing alloy ingots by first re-melting ingots in a quartz tube under inert atmosphere, bringing the melt in contact with a molten reducing agent such as boron oxide, allowing the melts to interact for about 1000 seconds (16.67 minutes) at about 1200°C, and subsequently water quenching (Instant Application: [00111]). Then metallic glass is produced from the fluxed ingot by re-melting in quartz tubes in a furnace at 1350°C under high purity argon and rapidly quenching in a room-temperature water bath, or alternatively, injecting or pouring the molten alloy into a metal mold (Instant Application: [00110]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the alloy taught by Na would possess both a critical rod diameter and a notch toughness as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition and processing method as that of the instant claim and instant specification.
Additionally, it is noted that Na teaches example alloys having notch toughness values which overlap the claimed range of at least 96 MPa m1/2 (see Figs. 1 and 5, Table 1).
Further, with respect to the notch toughness being a notch toughness as measured in an unfluxed state, the claim limitation “as measured in an unfluxed state” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Specifically, it is noted that the processing required in order to attain the aforementioned notch toughness property is irrelevant to the scope of the claimed subject matter. What is claimed is a product (a metallic glass). Any prior art product which satisfies all structural limitations imposed by the claim sets forth a prima facie case of obviousness. Limitations with respect to the method by which the product is formed only carry weight insofar as they further limit the product structurally. In this case, stipulating that a property is measured in an “unfluxed state” does not further limit the structure of the product in any way. The Examiner notes that such a limitation may be considered under two different lens. In the case that the “unfluxed state” is the final product, such a limitation expressly limits the processing steps permissible to attain the claimed metallic glass, by not allowing for a fluxing step. Alternatively, in the case that the “unfluxed state” is an intermediate form of the product, such a limitation concerns the features of an intermediate product, and does not have any particular relevance to the features of the actual claimed product. In both cases, the limitation is considered to be product-by-process.

Claims 1 – 5, 11 – 12, 14, and 19 rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0048152 (“Na3”; of record).
Regarding claim 1, Na3 teaches a metallic glass ([0013]) formed of an alloy represented by the following formula:
Ni(68.6-w-x-y-z)Cr8.7+wNb3.0+xP16.5+yB3.2+z
Wherein the deviations of w, x, y, and z satisfy the condition: 
0.21|w| + 0.84|x| + 0.96|y| + 1.18|z| < 1.89
Additionally, Na3 teaches that up to 2 at% Si may be substituted for P ([0161]; [0171], L 3-5; [0212], L 1-5), which may improve metallic glass formation ([0214]-[0215]). The Examiner asserts that the alloy composition derived from the formula taught by Na3 overlaps with the claimed composition of the instant claim; a comparison is shown in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed formula either fall within or overlap the compositional ranges derived from the formula taught by Na3.
Regarding the claimed critical rod diameter property, the Examiner respectfully notes that the critical rod diameter of the alloy is not necessarily a quality of the metallic glass, as the alloy is the starting material from which the metallic glass is formed. Thus, it is not required under the broadest reasonable interpretation of the claim language, as the alloy is not the product that is being claimed. Nevertheless, it is noted that Na3 teaches that the largest rod diameter that can be formed with an amorphous phase (i.e. the critical rod diameter of the alloy which forms the metallic glass) is at least 3 mm ([0013], L 15-16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the critical rod diameter range taught by Na3 (at least 3 mm) encompasses the claimed range (at least 5 mm).
Moreover, regarding the notch toughness of the metallic glass, it is noted that Na3 does not explicitly test the notch toughness of alloys having the low Cr content which is claimed, although Na3 does encompass such compositions, as discussed previously. Na3 teaches that notch toughness of alloys having “low” Cr content of 4-7 at% have a very high notch toughness of 60-100 MPa m1/2, while alloys having an “intermediate” Cr content of 7-11 at% have a low notch toughness of 30-50 MPa m1/2, and alloys having “higher” Cr content of 11-13 at% have a marginal notch toughness of 50-60 MPa m1/2 ([0203], L 5-10). Thus, Na3 has shown that lower amounts of Cr result in higher notch toughness values.
Further, with respect to the notch toughness being a notch toughness as measured in an unfluxed state, Na3 does not require any fluxing steps to be performed in its method of manufacture. Thus, the taught notch hardness is presumed to be “measured in an unfluxed state”.  Additionally, the claim limitation “as measured in an unfluxed state” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Specifically, it is noted that the processing required in order to attain the aforementioned notch toughness property is irrelevant to the scope of the claimed subject matter. What is claimed is a product (a metallic glass). Any prior art product which satisfies all structural limitations imposed by the claim sets forth a prima facie case of obviousness. Limitations with respect to the method by which the product is formed only carry weight insofar as they further limit the product structurally. In this case, stipulating that a property is measured in an “unfluxed state” does not further limit the structure of the product in any way. The Examiner notes that such a limitation may be considered under two different lens. In the case that the “unfluxed state” is the final product, such a limitation expressly limits the processing steps permissible to attain the claimed metallic glass, by not allowing for a fluxing step. Alternatively, in the case that the “unfluxed state” is an intermediate form of the product, such a limitation concerns the features of an intermediate product, and does not have any particular relevance to the features of the actual claimed product. In both cases, the limitation is considered to be product-by-process.
Further, Na3 teaches a method for manufacturing the alloy that is the same as is disclosed in the instant specification.
Na3 teaches that alloy ingots are prepared by inductive melting in a quartz tube sealed under an inert atmosphere ([0222], L 1-4). Then, Na3 teaches that the alloy ingots may be optionally fluxed by re-melting while in contact with boron oxide in a quartz tube under one atmosphere of argon, allowing the two melts to interact for 1000 seconds at about 1100°C or higher, and subsequently quenching in water ([0222], L 21-28). Then, Na3 teaches that the metallic glass rods are produced from the fluxed or un-fluxed ingot by inductively heating the feedstock to 1100°C or higher under an inert atmosphere ([0222], L 6-10), thereafter being rapidly quenched in water ([0222], L 10-11 & 16-17), or alternatively, injecting or pouring the molten alloy into a metal mold ([0222], L 20-21).
The instant specification discloses a method for producing alloy ingots by first re-melting ingots in a quartz tube under inert atmosphere, bringing the melt in contact with a molten reducing agent such as boron oxide (i.e. fluxing), allowing the melts to interact for about 1000 seconds (16.67 minutes) at about 1200°C, and subsequently water quenching (Instant Application: [00111]). Then metallic glass is produced from the fluxed ingot by re-melting in quartz tubes in a furnace at 1350°C under high purity argon and rapidly quenching in a room-temperature water bath, or alternatively, injecting or pouring the molten alloy into a metal mold (Instant Application: [00110]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metallic glass taught by Na3 would possess both a critical rod diameter and a notch toughness as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition and processing method as that of the instant claim and instant specification.
Regarding claim 2, as discussed previously, Na3 teaches a Cr content of 0-17.7 at%. Such a Cr content encompasses the narrowed Cr content of 1-2.4 at% derived from the endpoints of coefficient “w” as claimed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional range of Cr derived from the claimed formula falls within the compositional range of Cr taught by Na3.
Regarding claim 3, as discussed previously, Na3 teaches a Nb content of 0.75-5.25 at%. Such a Nb content encompasses the narrowed Nb content of 2.6-3.8 at% derived from the endpoints of coefficient “x” as claimed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional range of Nb derived from the claimed formula falls within the compositional range of Nb taught by Na3.
Regarding claim 4, as discussed previously, Na3 teaches a B content of 1.6-4.8 at%. Such a B content encompasses the narrowed B content of 2.8-3.8 at% derived from the endpoints of coefficient “z” as claimed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional range of B derived from the claimed formula falls within the compositional range of B taught by Na3.
Regarding claim 5, as discussed previously in the rejection of independent claim 1, the Examiner asserts that the composition taught by Na3 encompasses or substantially overlaps the compositions covered by the formula of the instant claim for each constituent element. As claim 5 only reduces the maximum (P1-a-Sia) content by 0.1 by modifying coefficient “y”, Na3 continues to encompass/substantially overlap the claimed composition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Na3 encompasses or substantially overlaps the ranges of constituent elements derived from the claimed formula.
Regarding claim 11, as discussed previously, Na3 teaches a B content of 1.6-4.8 at%. Such a B content encompasses the narrowed B content of 2.6-3.8 at% derived from the cumulative limitations of claim 11 and independent claim 1, of which claim 11 is dependent upon.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional range of B derived from the claimed formula falls within the compositional range of B taught by Na3.
Regarding the notch toughness of the metallic glass, it is noted that Na3 does not explicitly test the notch toughness of alloys having the low Cr content which is claimed, although Na3 does encompass such compositions, as discussed previously. Na3 teaches that notch toughness of alloys having “low” Cr content of 4-7 at% have a very high notch toughness of 60-100 MPa m1/2, while alloys having an “intermediate” Cr content of 7-11 at% have a low notch toughness of 30-50 MPa m1/2, and alloys having “higher” Cr content of 11-13 at% have a marginal notch toughness of 50-60 MPa m1/2 ([0203], L 5-10). Thus, Na3 has shown that lower amounts of Cr result in higher notch toughness values.
Further, Na3 teaches a method for manufacturing the alloy that is the same as is disclosed in the instant specification.
Na3 teaches that alloy ingots are prepared by inductive melting in a quartz tube sealed under an inert atmosphere ([0222], L 1-4). Then, Na3 teaches that the alloy ingots may be optionally fluxed by re-melting while in contact with boron oxide in a quartz tube under one atmosphere of argon, allowing the two melts to interact for 1000 seconds at about 1100°C or higher, and subsequently quenching in water ([0222], L 21-28). Then, Na3 teaches that the metallic glass rods are produced from the fluxed or un-fluxed ingot by inductively heating the feedstock to 1100°C or higher under an inert atmosphere ([0222], L 6-10), thereafter being rapidly quenched in water ([0222], L 10-11 & 16-17), or alternatively, injecting or pouring the molten alloy into a metal mold ([0222], L 20-21).
The instant specification discloses a method for producing alloy ingots by first re-melting ingots in a quartz tube under inert atmosphere, bringing the melt in contact with a molten reducing agent such as boron oxide (i.e. fluxing), allowing the melts to interact for about 1000 seconds (16.67 minutes) at about 1200°C, and subsequently water quenching (Instant Application: [00111]). Then metallic glass is produced from the fluxed ingot by re-melting in quartz tubes in a furnace at 1350°C under high purity argon and rapidly quenching in a room-temperature water bath, or alternatively, injecting or pouring the molten alloy into a metal mold (Instant Application: [00110]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metallic glass taught by Na3 would possess a notch toughness as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition and processing method as that of the instant claim and instant specification.
Regarding claim 12, it is noted that the instant specification includes elements such as phosphorus in their definition of metalloids (Instant Application: [0096], L 2-3). Applying this definition to the formula taught by Na3, the Examiner asserts that the cumulative amount of Si, P, and B is an appropriate measurement of the metalloid content of the composition. As those elements are present in a cumulative amount of 16.13-23.27 at%, Na3 encompasses the claimed metalloid content range of 20-20.7 at%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the notch toughness of the metallic glass, it is noted that Na3 does not explicitly test the notch toughness of alloys having the low Cr content which is claimed, although Na3 does encompass such compositions, as discussed previously. Na3 teaches that notch toughness of alloys having “low” Cr content of 4-7 at% have a very high notch toughness of 60-100 MPa m1/2, while alloys having an “intermediate” Cr content of 7-11 at% have a low notch toughness of 30-50 MPa m1/2, and alloys having “higher” Cr content of 11-13 at% have a marginal notch toughness of 50-60 MPa m1/2 ([0203], L 5-10). Thus, Na3 has shown that lower amounts of Cr result in higher notch toughness values.
Further, Na3 teaches a method for manufacturing the alloy that is the same as is disclosed in the instant specification.
Na3 teaches that alloy ingots are prepared by inductive melting in a quartz tube sealed under an inert atmosphere ([0222], L 1-4). Then, Na3 teaches that the alloy ingots may be optionally fluxed by re-melting while in contact with boron oxide in a quartz tube under one atmosphere of argon, allowing the two melts to interact for 1000 seconds at about 1100°C or higher, and subsequently quenching in water ([0222], L 21-28). Then, Na3 teaches that the metallic glass rods are produced from the fluxed or un-fluxed ingot by inductively heating the feedstock to 1100°C or higher under an inert atmosphere ([0222], L 6-10), thereafter being rapidly quenched in water ([0222], L 10-11 & 16-17), or alternatively, injecting or pouring the molten alloy into a metal mold ([0222], L 20-21).
The instant specification discloses a method for producing alloy ingots by first re-melting ingots in a quartz tube under inert atmosphere, bringing the melt in contact with a molten reducing agent such as boron oxide (i.e. fluxing), allowing the melts to interact for about 1000 seconds (16.67 minutes) at about 1200°C, and subsequently water quenching (Instant Application: [00111]). Then metallic glass is produced from the fluxed ingot by re-melting in quartz tubes in a furnace at 1350°C under high purity argon and rapidly quenching in a room-temperature water bath, or alternatively, injecting or pouring the molten alloy into a metal mold (Instant Application: [00110]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metallic glass taught by Na3 would possess a notch toughness as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition and processing method as that of the instant claim and instant specification.
Regarding claim 19, as discussed in the rejection of independent claim 1, the Examiner asserts that the compositions covered by the composition taught by Na3 encompass the compositions covered by the formula of the instant claim. As claim 19 only specifies a list of metallic glass compositions which span across the composition covered by the formula claimed in independent claim 1, Na continues to encompass the claimed composition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed group of metallic glass compositions fall within the composition taught by Na3.

Regarding claim 14, Na3 teaches a metallic glass ([0013]) formed of an alloy represented by the following formula:
Ni(68.6-w-x-y-z)Cr8.7+wNb3.0+xP16.5+yB3.2+z
Wherein the deviations of w, x, y, and z satisfy the condition: 
0.21|w| + 0.84|x| + 0.96|y| + 1.18|z| < 1.89
Additionally, Na3 teaches that up to 2 at% Si may be substituted for P ([0161]; [0171], L 3-5; [0212], L 1-5), which may improve metallic glass formation ([0214]-[0215]). The Examiner asserts that the alloy composition derived from the formula taught by Na3 overlaps with the claimed composition of the instant claim; a comparison is shown in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges derived from the claimed formula either fall within or overlap the compositional ranges derived from the formula taught by Na3.
Regarding the claimed critical rod diameter property, the Examiner respectfully notes that the critical rod diameter of the alloy is not necessarily a quality of the metallic glass, as the alloy is the starting material from which the metallic glass is formed. Thus, it is not required under the broadest reasonable interpretation of the claim language, as the alloy is not the product that is being claimed. Nevertheless, it is noted that Na3 teaches that the largest rod diameter that can be formed with an amorphous phase (i.e. the critical rod diameter of the alloy which forms the metallic glass) is at least 3 mm ([0013], L 15-16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the critical rod diameter range taught by Na3 (at least 3 mm) encompasses the claimed range (at least 5 mm).
Moreover, regarding the notch toughness of the metallic glass, it is noted that Na3 does not explicitly test the notch toughness of alloys having the low Cr content which is claimed, although Na3 does encompass such compositions, as discussed previously. Na3 teaches that notch toughness of alloys having “low” Cr content of 4-7 at% have a very high notch toughness of 60-100 MPa m1/2, while alloys having an “intermediate” Cr content of 7-11 at% have a low notch toughness of 30-50 MPa m1/2, and alloys having “higher” Cr content of 11-13 at% have a marginal notch toughness of 50-60 MPa m1/2 ([0203], L 5-10). Thus, Na3 has shown that lower amounts of Cr result in higher notch toughness values.
Further, with respect to the notch toughness being a notch toughness as measured in an unfluxed state, Na3 does not require any post-forming fluxing steps to be performed in its method of manufacture. Thus, the taught notch hardness is presumed to be “measured in an unfluxed state”.  Additionally, the claim limitation “as measured in an unfluxed state” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Specifically, it is noted that the processing required in order to attain the aforementioned notch toughness property is irrelevant to the scope of the claimed subject matter. What is claimed is a product (a metallic glass). Any prior art product which satisfies all structural limitations imposed by the claim sets forth a prima facie case of obviousness. Limitations with respect to the method by which the product is formed only carry weight insofar as they further limit the product structurally. In this case, stipulating that a property is measured in an “unfluxed state” does not further limit the structure of the product in any way. The Examiner notes that such a limitation may be considered under two different lens. In the case that the “unfluxed state” is the final product, such a limitation expressly limits the processing steps permissible to attain the claimed metallic glass, by not allowing for a fluxing step. Alternatively, in the case that the “unfluxed state” is an intermediate form of the product, such a limitation concerns the features of an intermediate product, and does not have any particular relevance to the features of the actual claimed product. In both cases, the limitation is considered to be product-by-process.
Further, Na3 teaches a method for manufacturing the alloy that is the same as is disclosed in the instant specification.
Na3 teaches that alloy ingots are prepared by inductive melting in a quartz tube sealed under an inert atmosphere ([0222], L 1-4). Then, Na3 teaches that the alloy ingots may be optionally fluxed by re-melting while in contact with boron oxide in a quartz tube under one atmosphere of argon, allowing the two melts to interact for 1000 seconds at about 1100°C or higher, and subsequently quenching in water ([0222], L 21-28). Then, Na3 teaches that the metallic glass rods are produced from the fluxed or un-fluxed ingot by inductively heating the feedstock to 1100°C or higher under an inert atmosphere ([0222], L 6-10), thereafter being rapidly quenched in water ([0222], L 10-11 & 16-17), or alternatively, injecting or pouring the molten alloy into a metal mold ([0222], L 20-21).
The instant specification discloses a method for producing alloy ingots by first re-melting ingots in a quartz tube under inert atmosphere, bringing the melt in contact with a molten reducing agent such as boron oxide (i.e. fluxing), allowing the melts to interact for about 1000 seconds (16.67 minutes) at about 1200°C, and subsequently water quenching (Instant Application: [00111]). Then metallic glass is produced from the fluxed ingot by re-melting in quartz tubes in a furnace at 1350°C under high purity argon and rapidly quenching in a room-temperature water bath, or alternatively, injecting or pouring the molten alloy into a metal mold (Instant Application: [00110]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metallic glass taught by Na3 would possess both a critical rod diameter and a notch toughness as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition and processing method as that of the instant claim and instant specification.

Response to Arguments
Applicant’s remarks filed 7/5/2022 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claims 1 and 14 overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(a) of record. The Examiner finds this argument to be persuasive with respect to the 112(b) rejections of record, and as such those rejections have been withdrawn. Rejections under 35 U.S.C. 112(a) remain, as discussed previously in this correspondence.
Regarding the prior art rejections of record, Applicant argues that nowhere in independent claim 1 does Applicant ever claim or attempt to claim a product made from a specific process. Applicant argues that the claimed composition enables metallic glass to achieve a higher notch toughness without a fluxing process.
The Examiner finds this argument to be unpersuasive. It is noted that by stipulating the notch toughness of a metallic glass in an unfluxed state, the present claim thereby attempts to preclude metallic glasses which have been fluxed. To the knowledge of the Examiner and as discussed in prior interviews, fluxing is an optional process which may be conducted on an alloy melt prior to solidification into a metallic glass. The present claims are directed toward metallic glasses i.e. a product, not their method of formation (i.e. whether the alloy melts have been fluxed or not). Thus, a metallic glass which satisfies all structural limitations of the present claims, but achieves the claimed notch toughness only after the alloy melt has been fluxed, would still obviate the present claims. Further, the Examiner notes that such an argument only appears relevant to one of the applied grounds of rejection, that under US 2015/0159240 (“Na”), and is not relevant to US 2013/0048152 (“Na3”).
Applicant continues to argue that Na reinforces the need to compare metallic glass toughness in either a fluxed or unfluxed state, as fluxing improves toughness and GFA of metallic glasses. The Examiner notes that Applicant’s arguments with respect to the alleged differing processing methods between the present application and Na that are required to obtain the claimed notch toughness of the present claims would be more persuasive if they were directed toward process claims. Applicant states that “all Applicant is requiring is the Office to compare the prior art metallic glass compositions with the claimed metallic glass compositions under the same conditions”. However, there is no requirement that metallic glasses must be compared “under the same conditions” when a comparison of product claims to the prior art is being made.
Applicant argues further that the alloy composition ranges in the present application are carefully selected to ensure the metallic glass has an inherently high toughness without the need for fluxing, which is contrasted to Na, which allegedly teaches a broad range of alloys which may be toughened using fluxing. Applicant then concludes that if one of ordinary skill were to compare the notch toughness of the alloys, they would compare the alloys that have undergone the same treatment.
The Examiner finds this argument to be unpersuasive. The Examiner would like to point out that as previously discussed in this correspondence, none of the notch toughness values illustrated in the figures of the present application are explicitly in the “unfluxed state”. To go a step further, the instant specification never mentions the allegedly unexpectedly high notch toughness values of obtained metallic glasses “in the unfluxed state”. It is also noted that the Na reference is Applicant’s own work, and is represented in the figures with the same style/nomenclature as the present application. The Examiner notes that Fig. 1 of Na, for example, represents “unfluxed” metallic glasses with an open/hollow white mark, while “fluxed” metallic glasses are represented by a closed/dark mark. The metallic glasses of the present application are all represented by closed/dark marks. Further, regarding Applicant’s conclusion that if one of ordinary skill were to compare the notch toughness of the alloys, they would compare the alloys that have undergone the same treatment, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred or alternate embodiments (MPEP 2123 I). The Examiner notes this argument has also been addressed previously in prosecution and was found to be unpersuasive, such as in the final rejection mailed 4/13/2022.
Applicant argues further that the present application provides experimental results which prove the criticality of the entire claimed compositional range for all elements. Applicant cites Figs. 2 (with respect to Si content), 5 (with respect to Nb content), 8 (with respect to B content), 11 (with respect to total metalloid content), and 14 (with respect to Cr content) in making this argument for criticality of the claimed compositional range. Applicant concludes that these figures provide evidence that the compositional range which is claimed was specifically tested and selected to ensure that the as-formed alloy has a notch toughness of at least 96 MPa m1/2. Applicant argues that the notch toughness is unexpected, as Na teaches that post-processing fluxing is necessary to attain such high notch toughness values.
The Examiner respectfully finds this argument to be unpersuasive. As discussed in previous correspondences, the Examiner notes that Applicant’s arguments are not commensurate with the scope of the claims. For example, with respect to the purported criticality of Nb content, Fig. 5 of the instant application only illustrates a drastic decrease in notch toughness at 3.9 at% Nb when Cr, P, Si, and B are held at static amounts. The Examiner notes that there is no presented evidence that there would be a drastic decrease in notch toughness at exactly 3.9 at% Nb for a composition of, for example, Ni74.7-xCr0.5Nb3+xP14Si1.0B2.6, which also falls within the claimed composition. 
Further, it is noted that US 2015/0159242 (cited in the IDS of 03/08/2018 and PTO-892 of 10/30/2020) discloses a dramatic decrease in notch toughness of a similar metallic glass when Nb content increases beyond about 2.75 at% (Fig. 28). See also Fig. 29 of Na3 (US 2013/0048152), displaying similar phenomena. Thus, the Examiner asserts that these “unexpected results” were indeed expected, and it is likely that the exact Nb fraction at which the drastic decrease in notch toughness occurs will depend on the overall composition and other constituents. Such a finding is thus more akin to optimization through routine experimentation in order to determine the exact point at which notch toughness drop-off occurs, for example, as it is already known in the art that a drastic fall-off in notch toughness will occur when increasing Nb around the claimed range.
With respect to the purported criticality of total metalloid content, as another example, the argument is not commensurate with the scope of the claimed subject matter. The local peak which is displayed in the data would most likely shift according to difference in the composition, but the overall presence of this peak is already known in the art. For reference, Na3 (US 2013/0048152) discloses an optimum total metalloid content of a similar metallic glass at 19.7 at%, where critical rod diameter is maximized. Thus, the Examiner asserts that these “unexpected results” were indeed expected, and it is likely that the exact metalloid fraction at which a peak in properties occurs will depend on the overall composition and other constituents. Such a finding is thus more akin to optimization through routine experimentation in order to determine the exact point at which a peak occurs, for example, as it is already known in the art that a peak in properties will occur when increasing total metalloid content around the claimed range.
	With respect to the purported criticality of Si, B, and Cr, Applicant has previously made additional arguments for unexpected results, citing variation in Si, B, and Cr which results in optimum critical rod diameter and notch toughness. The Examiner finds these arguments unpersuasive for largely the same reasons as given previously. These arguments are not commensurate with the claimed subject matter, as the attempt to establish critical inflection points which are only supported by a single compositional data point. There is no evidence that these critical inflection points are indeed critical over the entire range of the claimed composition. Indeed, references such as Na3 (US 2013/0048152) provide even more evidence that local peaks in critical rod diameter and notch toughness have been found in metallic glasses having a similar composition to that of the instant claim, when Si (see Figs. 39, 43-45 of Na3), B (see Figs. 1, 11, 14 of Na3), and Cr (see Figs. 3, 9, 15-16, 49 of Na3) are varied. Thus, the Examiner asserts that these “unexpected results” were indeed expected, and it is likely that the exact Si, B, and/or Cr fraction at which a peak, drastic increase, or decrease in properties occurs will depend on the overall composition and other constituents. Such a finding is thus more akin to optimization through routine experimentation in order to determine the exact point at which a peak, drastic increase, or decrease occurs, for example, as it is already known in the art that a peak, drastic increase, or decrease in properties will occur when increasing or decreasing total Si, B, and/or Cr contents around the claimed ranges.

Regarding the rejection of independent claim 14 under the Na3 reference, Applicant argues that the Cr concentration ranges of 0.5-2.4 at% contradict the teachings of Na3, and it is not immediately clear how one of skill in the art would have been motivated to achieve a higher notch toughness as described in claim 14. The Examiner also notes that this argument may also apply to the newly entered ground of rejection of independent claim 1 and its dependents over the Na3 reference.
The Examiner finds this argument to be unpersuasive. As discussed previously in the correspondence, Na3 does not expressly test the notch toughness of any metallic glasses having a Cr content falling within the claimed range. Na3 does, however, disclose a Cr content which encompasses the claimed range. Thus, the Examiner finds no contradiction present in Na3 when compared to the present claims. Further, with respect to the notch toughness of metallic glasses having the claimed Cr content, the Examiner notes that although Na3 does not test metallic glasses having this Cr content explicitly, a trend has been exhibited where a decreasing Cr content indicates increasing notch toughness, as discussed previously in this correspondence, with metallic glasses having Cr content as low as 4 at% having notch toughness vales up to 100 MPa m1/2 ([0023], L 5-10). This trend, when paired with the teaching of a substantially identical processing method of the metallic glasses taught by Na3 (including only an optional  fluxing step) and that of the present application, supports a prima facie expectation that the metallic glass taught by Na3 would possess both a critical rod diameter and a notch toughness as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition and identical processing method as that of the instant claim and instant specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735